SUMMARY ORDER
Susan M. Damplo, attorney for defendant-appellant Craig Moye, filed a motion to withdraw as counsel, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that there were no non-frivolous issues to raise on appeal. The government filed a cross-motion for summary affirmance on the same ground. Following oral argument, we issued a Summary Order dated September 18, 2008, remanding the case with respect to Moye and requesting clarification as to whether Moye was sentenced pursuant to Guidelines § 4B1.1 or § 2D1.1. See United States v. Evans, 293 Fed.Appx. 63 (2d Cir.2008). The district court has clarified that it relied on Guidelines § 4B1.1 when it sentenced Moye. See Response to Remand, Jan. 13, 2009.
We have reviewed Moye’s attorney’s Anders motion, her brief in support of it, and the government’s cross-motion for summary affirmance. In light of the district court’s clarification of the record, we agree with Moye’s counsel and the government that there are no non-frivolous issues that could be raised on appeal.
Accordingly, the motion of Susan M. Damplo to withdraw as counsel is GRANTED. The government’s cross-motion for summary affirmance is GRANTED. Consequently, the judgment of conviction of Craig Moye is hereby AFFIRMED.